DETAILED ACTION
	For this Office action, Claims 38-61 are pending.  Claims 38-61 are new, and Claims 1-37 have been canceled.
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant’s arguments, see Applicant Arguments/Remarks Made in an Amendment, filed 29 October 2021, with respect to the rejections of claims 1-37 under 35 U.S.C. 112(b) and 35 U.S.C. 101 have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, new grounds of rejection are made in view of new claims 38-61 under 35 U.S.C. 112(b) and 35 U.S.C. 101.  Applicant has canceled Claims 1-37; therefore, the grounds of rejection over said canceled claims are considered moot and thereby withdrawn.  Upon further consideration, new grounds of rejection over new Claims 38-61 under 35 U.S.C. 112(b) and 35 U.S.C. 101 are made and detailed below.  Since the arguments do not address these new grounds of rejection, said arguments are now considered moot and will not be addressed further at this time.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 38-61 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.  Independent Claims 38 and 50, upon which the remaining claims are respectively dependent, recite “whereby the programmable controller communicates” a plurality of manipulated values “to said control elements to reduce biological growth, corrosion, undesirable swings in chemical concentrations, and makeup water requirements in said cooling tower”; however, both claims only recite—with respect to the claimed control elements—either that the control elements “communicate with the programmable controller” (Claim 38) or that the control elements are selected (see “d. selecting control elements” in Claim 50) without further limitations on how the control elements perform the functions listed.  There claims are therefore considered indefinite because the claim language is unclear how the manipulated values being sent to the control elements can effect such changes to the cooling tower.  To overcome this rejection, the claims can be amended to further address how the control elements perform such claimed functions to the cooling tower; such an amendment may overcome the additional grounds of rejection under 35 U.S.C. 101, which are detailed below.  For purposes of this examination, the examiner will assume any kind of control element or process that performs such functionality reads on the claim language.


Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 38-61 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. The claims recite systems or corresponding methods for large open recirculating cooling towers that reduce differences in a plurality of values; however, said limitations only recite abstract ideas such as values, measurement means, control elements/means, error subprograms, and data tables without reciting control operations or units that provide a practical utility to the cooling water or the open recirculating cooling towers that are recited. This judicial exception is not integrated into a practical application because the systems and corresponding methods recite that the claimed programmable controller communicates a plurality of manipulated values to further claimed control elements, wherein such communication is stated to provide the functional utility “to reduce biological growth, 

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Heiss, 2005/0139530, for the reasons detailed in the grounds of rejection under 35 U.S.C. 101 above.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
 

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nam Nguyen can be reached on (571) 272-1342. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/RICHARD C GURTOWSKI/Primary Examiner, Art Unit 1778                                                                                                                                                                                                        01/10/2022